[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants, Pyro Chem, Inc., William Barnes d/b/a Interstate Fire Equipment and Interstate Fire and Safety Equipment Co. Inc., claim that, based upon two previously granted motions to strike, it is the law of the case that the plaintiff is not a third party beneficiary to the contract at issue. The plaintiff, Williamson, argues that the previous motions to strike were granted based upon the fact that the plaintiff failed toplead that he was a third party beneficiary. The plaintiff claims that the courts did not reach the issue of whether or not heactually was a third party beneficiary. After reviewing the previous decisions by Judge Arnold and Judge Ryan, this court finds that it is the law of the case that the plaintiff is not a third party beneficiary to the contract at issue. This court will follow the law of the case. Accordingly, the defendants' motions to strike the third, sixth, and ninth counts of the plaintiff's amended complaint are granted.
D'ANDREA, J. CT Page 9027